669 S.E.2d 738 (2008)
STATE of North Carolina
v.
Thomas Howard DUNCAN.
No. 91A08.
Supreme Court of North Carolina.
December 12, 2008.
Roy Cooper, Attorney General, by John G. Barnwell, Assistant Attorney General, and Jonathan P. Babb, Special Deputy Attorney General, for the State-appellant.
Center for Death Penalty Litigation, by Lisa Miles, Durham, for defendant-appellee.
PER CURIAM.
For the reasons stated in the dissenting opinion of the Court of Appeals, the decision of the Court of Appeals is reversed and that court is instructed to reinstate the judgment of the trial court. Discretionary review of the additional issue was improvidently allowed. Defendant's claim of ineffective assistance of counsel is dismissed without prejudice to his right to raise that issue by filing a motion for appropriate relief in the superior court.
REVERSED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.